DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8 and 12 are objected to because of the following informalities:  
Applicant may wish to add “of” or “of:” after “for at least one” at line 10 of claim 1 and line 12 of claims 8 and 12.
Applicant may wish to add “settings” after “economy” at line 10 of claim 1 and line 13 of claims 8 and 12.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (US 2016/0040691) in view of Hamma et al. (US 4,075,841) and further in view of Dannerbauer et al. (WO 2016/156347).
Matsuura discloses and shows an electrohydraulic actuator for a hydrostatic transmission including a piston in a cylinder, a centering spring and a center rod extending through the 
Hamma teaches that it was known to incorporate a centering spring and a center rod extending through the centering spring and a second end of a piston and adjustably attached to the cylinder, making the position of the piston adjustable and thus, making critical elements of the vehicle adjustable (col. 4:28-31, col. 5:17-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator from Matsuura with a centering spring and a center rod extending through the centering spring and a second end of the piston and adjustably attached to the cylinder to make adjustable the position of the piston and critical elements of the vehicle as taught by Hamma.
Neither Matsuura nor Hamma discloses or shows the forward and reverse pressure control valves being responsive to commands from an operator interface for at least one of: a setting for maximum speed, engine anti-stall, economy, user defined acceleration or deceleration profiles, automotive style throttle control, remote (out of seat) tractor control, or interlocks to prevent motion of the tractor under certain conditions.  Dannerbauer teaches an electrohydraulic actuator for a hydrostatic transmission including forward and reverse foot pedal positions and commands from an operator interface for setting a maximum speed (pg. 5:18-21, 26-27, 28 – pg. 6:2).  The pedal positions and operator controls provides, at least, improved drivability (pg. 3:18-30)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Matsuura/Hamma actuator 
The above modification would necessarily result in the following:
a piston (Matsuura, Figs. 16, 17 and 24, item 133) in a cylinder (Matsuura, 132); 
the piston having a first end, a second end, and a piston bore (Matsuura, not labeled) extending through the piston from the first end to the second end;
a centering spring (Matsuura, 133a) inside the piston bore urging the piston to a neutral traction drive position in the cylinder (Matsuura, para. 0101); 
a forward pressure control valve (Matsuura, one of 35 or 36, according to para. 0065) responsive to electrical signals (Matsuura, para. 0068) based on a forward foot pedal position (claim does not include forward and reverse pedals, only forward and reverse pedal positions) and commands from an operator interface (Dannerbauer, 18, 22, 24, 26) for setting a maximum speed (Dannerbauer, pg. 5:18-21, 26-27, 28 – pg. 6:2)  to variably open a forward passage to provide hydraulic pressure on a first side of the piston (Matsuura, para. 0068); 
a reverse pressure control valve (Matsuura, the other of 35 or 36, according to para. 0065) responsive to electrical signals (Matsuura, para. 0068) based on a reverse foot pedal position and commands from an operator interface (Dannerbauer) to variably open a reverse passage to provide hydraulic pressure on a second side of the piston; and 
a piston rod (Matsuura, Fig. 1, item 33a) between the first end of the piston and a joint (not labeled, at distal end of piston rod); the joint connected to a trunnion lever (Matsuura, Fig. 1, item 9) on the hydrostatic transmission that turns to a forward traction drive position if the piston 
a center rod (Matsuura, not labeled, Hamma, 5a/5b) extending through the centering spring (Matsuura, 133a, Hamma, 6a/6b) and the second end of the piston and adjustably attached to the cylinder.
Regarding claim 3, Matsuura discloses an electronic controller (not shown) connected to a pedal position sensor (not shown) for the forward and reverse foot pedals (there is no previous mentioning of forward or reverse foot pedals), the electronic controller providing electrical signals to the forward and reverse pressure control valves based at least in part on the pedal position (“a controller (not shown) creates the current value in correspondence to an operation degree of a speed control manipulator (not shown) such as a pedal or a lever”, para. [0068]).
Matsuura does not mention forward and reverse foot pedals.  Dannerbauer teaches an electrohydraulic actuator for a hydrostatic transmission where “at least one drive pedal 14 may be embodied as a single pedal, a single rocker pedal 14A having both forward and reverse function, or may be embodied in two separate drive pedals 14B, one for forward and one for reverse”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either a single foot pedal for forward and reverse or two separate foot pedals, one for each direction in view of:  
MPEP 2144.04(VI)(B), which states: “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced” in citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and 
 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 Fx2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 4, Matsuura discloses the electrical signals to the forward and reverse pressure control valves are based at least in part on a setting in the controller for speed (“operation degree of a speed control manipulator”).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Hamma and further in view Dannerbauer as applied to claims 1 and 12 and further still in view of Eguchi et al. (US 7,771,314).
Regarding claim 2, neither Matsuura nor Hamma discloses the electrohydraulic actuator as being connected to an implement hydraulic circuit.  Eguchi teaches an electrohydraulic actuator that is connected to an implement hydraulic circuit (power steering, brakes, PTO, col. 8:15-43).  One of ordinary skill would recognize the fluid and fuel efficiency of combining multiple hydraulic systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the Matsuura/Hamma/ Dannerbauer electrohydraulic actuator to an implement hydraulic circuit for efficiency.
Regarding claim 5, neither Matsuura nor Hamma discloses or shows electrical signals to the forward and reverse pressure control valves that are based at least in part on an interlock in the controller that prevents motion of the tractor under certain conditions.  Eguchi teaches an electronic controller (210) where the electrical signals to the forward and reverse pressure control valves (46/48) are based at least in part on an interlock in the controller that prevents 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Matsuura/Hamma/ Dannerbauer actuator to where the electrical signals from the controller to the forward and reverse pressure control valves are based at least in part on an interlock in the controller that prevents motion of the tractor to avoid unnecessary fuel consumption as taught by Eguchi.

Claims 8-10, 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (US 2016/0040691) in view of Dannerbauer et al. (WO 2016/156347).
Regarding claim 8, Matsuura discloses and shows in Figs. 16, 17 and 23 an electrohydraulic actuator for a hydrostatic transmission, comprising
a self-centering piston (133) in a cylinder (132); 
a piston rod (shown in chamber 132) extending from a first end of the piston and connected to a trunnion lever (9) that turns a swash plate (6) in the hydrostatic transmission;
a center rod (shown inside piston and spring) extending through a second end of the piston and adjustably attached (via nuts, not labeled) between a spring (133a) positioned inside the piston and the cylinder; and
an electronic controller (not shown) that selectively opens a pair of pressure control valves (35/36) to provide hydraulic pressure on the either side of the piston based on voltage signal from a pedal position sensor ( “operation degree of a speed control manipulator”, para. 0068) to move the piston in a first direction or a second direction (one of ordinary skill would understand the “speed control manipulator” may be a pedal or pedal assembly where the pedal or 
Matsuura does not include an operator interface having at least one of: a setting for maximum speed, engine anti-stall, economy, user defined acceleration or deceleration profiles, automotive style throttle control, remote (out of seat) tractor control, or interlocks to prevent motion of the tractor under certain conditions.  Dannerbauer teaches an electrohydraulic actuator for a hydrostatic transmission including forward and reverse foot pedal positions and an operator interface for setting a maximum speed (pg. 5:18-21, 26-27, 28 – pg. 6:2).  The pedal positions and operator controls provides, at least, improved drivability (pg. 3:18-30)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Matsuura actuator with an operator interface for improved drivability as taught by Dannerbauer.
Regarding claim 9, Matsuura discloses and shows the pair of pressure control valves comprise a forward pressure control valve and a reverse pressure control valve (35/36, para. 0068).
Regarding claim 10, Matsuura discloses and shows a forward passage from the forward pressure control valve to the cylinder on a first side of the piston (133), and a reverse passage from the reverse pressure control valve to the cylinder on a second side of the piston (see diagram, Fig. 17).
Regarding claim 12, Matsuura discloses and shows in Figs. 16, 17 and 23 an electrohydraulic actuator for a hydrostatic transmission comprising: 
a pair of pressure control valves (Matsuura, 35/36) between a hydraulic pressure inlet line and a pair of passages to a cylinder (Matsuura, 132); 

a piston rod (right end of rod, not labeled) connecting a first end of the piston to a trunnion lever of the hydrostatic transmission;
a center rod (left end of rod, not labeled, inside spring, 133a and piston, 133) extending through a second end of the piston and a coil spring in the piston for adjusting a center position of the piston (via nuts, not labeled); and 
a pedal position sensor (para. 0068) providing electrical signals to an electronic controller (not labeled) that selectively actuates the pair of pressure control valves (35/36). 
Matsuura does not include an operator interface having at least one of: a setting for maximum speed, engine anti-stall, economy, user defined acceleration or deceleration profiles, automotive style throttle control, remote (out of seat) tractor control, or interlocks to prevent motion of the tractor under certain conditions.  Dannerbauer teaches an electrohydraulic actuator for a hydrostatic transmission including forward and reverse foot pedal positions and an operator interface for setting a maximum speed (pg. 5:18-21, 26-27, 28 – pg. 6:2).  The pedal positions and operator controls provides, at least, improved drivability (pg. 3:18-30)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Matsuura actuator with the addition of an operator interface for improved drivability as taught by Dannerbauer.
Regarding claim 13, Matsuura does not mention forward and reverse foot pedals.  Dannerbauer teaches an electrohydraulic actuator for a hydrostatic transmission where “at least one drive pedal 14 may be embodied as a single pedal, a single rocker pedal 14A having both 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either a single foot pedal for forward and reverse or two separate foot pedals, one for each direction, in view of:  
MPEP 2144.04(VI)(B), which states: “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced” in citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and 
MPEP 2144.04(VI)(C), which details that rearrangement of parts has been established by case law to be obvious where there is no unexpected result (criticality) citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 Fx2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 17, Matsuura discloses the electronic controller (not shown) selectively actuates the pair of pressure control valves (35/36) at least in part on settings in the controller for speed, power or acceleration (according to an “operation degree of a speed control manipulator”, para. [0068]).
Regarding claim 18, Matsuura discloses the actuator as modular and attached to an outer surface of a transmission housing which results in a simple and compact body frame (para. [0007]).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Dannerbauer as applied to claim 12 and further still in view of Eguchi et al. (US 7,771,314).
 disclose the hydraulic pressure inlet line as being connected to an implement hydraulic circuit.  Eguchi teaches an electrohydraulic actuator where the hydraulic pressure inlet line is connected to an implement hydraulic circuit (power steering, brakes, PTO, col. 8:15-43).  One of ordinary skill would recognize the fluid and fuel efficiency of combining multiple hydraulic systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the hydraulic pressure inlet line from Matsuura to an implement hydraulic circuit for efficiency.

Response to Amendment
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of new grounds. 
		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

            /BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658
Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658